Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  “a first and a second curved display screen” (line 2) should read “a first curved display screen and a second curved display screen”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 4-5 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “the trim” (line 2).  There is insufficient antecedent basis for this limitation in the claim.  Dependent claim 5 inherits this discrepancy by nature of its dependency.  Appropriate correction is required.
Claim 9 recites “the one or more stages” (line 1).  There is insufficient antecedent basis for this limitation in the claim.  Claims 10, 11, 14, and 15 recite similar language and are similarly rejected.  Dependent claims 12-13 and 16-20
Claim 9 recites “the one or more stages” (line 1).  Claim 6, upon which claim 9 depends, recites “a plurality of stages” (line 3).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether each term is intended to refer to the same claim element or whether each term refers to a different claim element.  Appropriate correction is required.  Claims 10, 11, 14, and 15 recite similar language and are similarly rejected.  Dependent claims 12-13 and 16-20 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 10 recites “the candle” (line 3).  There is insufficient antecedent basis for this limitation in the claim.  Claims 12-13 recite similar language and are similarly rejected.  Dependent claims 11 and 14 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 10 recites “the candle” (line 3).  Claim 1, upon which claim 10 ultimately depends, recites “one or more candles” (line 7).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether each term is intended to refer to the same claim element or whether each term refers to a different claim element.  Claims 12-13 recite similar language and are similarly rejected.  Dependent claims 11 and 14 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.
Claim 10 recites “one or more characteristics” (line 3).  Claim 6, upon which claim 10 depends, recites “one or more characteristics” (line 4).  The first instance of a claim element should generally subsequently be followed by referring to the element using “the” or “said”.  Reciting “one or more characteristics” a second time makes it unclear whether the two instances of “one or more characteristics” refer to the same claim element or different claim elements.  Claim 11 and 14 recite similar language and are similarly rejected.  Dependent claims 12 and 13 inherit this discrepancy by nature of their dependencies.  Appropriate correction is required.

Prior Art Rejections
There are currently no prior art rejections against claims 1-20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,151,834 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they vary only slightly in wording.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WERNER G GARNER/Primary Examiner, Art Unit 3715